                             IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                                         CRIMINAL MINUTES:                   Sentencing

USA v           WENDY GLENITA CAMPBELL                                                   Date:             11/06/19

Case No.          CR-2-18-179(6)                                     Time         2:05 p.m.                To 3:25 p.m.

                Honorable J. RONNIE GREER, U.S. District Judge, Presiding

       Kathy Hopson                            Karen Bradley
       Deputy Clerk                            Court Reporter
======================================================================
      Jonathan Cave                            Greg Bowman
     Defendant's Attorney                     Asst. U.S. Attorney

PROCEEDINGS:

Deft given opportunity to speak- accepts

Court Pronounces Judgment

It is the judgment of the Court on Count One of the Indictment, that the defendant, Wendy Glenita Campbell, is her custody
of the Bureau of Prisons to be imprisoned for a term of 42 months. This sentence shall be served partially concurrent from and after
1/4/19 to any sentence that may be imposed for violation of probation in Johnson County Criminal Court Docket Number 2017CR21.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5) years.

$100.00 Assessment - Fine is waived

All remaining counts as to this defendant in this case are dismissed on the motion of the United States.

CONDITIONS OF SUPERVISED RELEASE:

[X] 13 standard conditions           [X] no firearms, no ammunition, no destructive devices, or any other dangerous weapon
[X] no illegal drugs                 [X] cooperate w/the collection of DNA as directed
[X] participate in a drug and/or alcohol abuse treatment program as directed by USPO
[X] participate in a mental health program as directed by USPO
[X] You shall submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media,] or office, to a search conducted by a United States probation
officer or designee.
[X] You shall not take any prescribed narcotic drug, or other controlled substance, without notifying the physician that you have a
substance abuse problem and without obtaining permission from the probation officer.

RECOMMENDATIONS:

 [X] 500 hours of substance abuse treatment from the Bureau of Prisons Institution Residential Drug Abuse Treatment Program / be
 afforded a full range of educational classes and vocational programs offered by the Bureau of Prisons / undergo a complete mental
 health evaluation and a complete physical health evaluation with appropriate treatment, while serving your term of imprisonment /
 designation to the BOP federal facility at Alderson, WV
[X] Placed in custody of U.S. Marshal




    Case 2:18-cr-00179-JRG-CRW Document 240 Filed 11/06/19 Page 1 of 1 PageID #: 1178
